J-S35023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                         OF PENNSYLVANIA
                             Appellee

                        v.

    AARON WRIGHT

                             Appellant                  No. 3633 EDA 2018


         Appeal from the Judgment of Sentence Entered July 20, 2018
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No: CP-51-CR-0004368-2017,
                           CP-51-CR-0011708-2016

BEFORE: BOWES, J., STABILE, J., and COLINS, J.*

MEMORANDUM BY STABILE, J.:                          Filed: September 24, 2020

        Appellant, Aaron Wright, appeals from his judgment of sentence of

60½—136 years’ imprisonment for the third degree murder, aggravated

assault and other offenses.1          Appellant challenges the sufficiency of the

evidence and the discretionary aspects of his sentence. We affirm.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 The court imposed the following terms of imprisonment at CP-51-CR-
0011709-2016 (victim Joyce Quaweay):

(1) Third-Degree Murder, 18 Pa.C.S.A. § 2502(c): 20-40 years;
(2) Aggravated Assault (F1), 18 Pa.C.S.A., § 2702(a)(1): merged with Third
Degree Murder;
(3) Conspiracy to Commit Murder of the Third Degree (F3), 18 Pa.C.S.A. §
903: 5-20 years;
(4) Unlawful Restraint (M1), 18 Pa.C.S.A. § 2902(a)(1): 2½-5 years;
(5) Possessing an Instrument of Crime (M1), 18 Pa.C.S.A. § 907(a): 2½-5
years;
J-S35023-20



       The trial court accurately summarized the evidence as follows:

       On July 29, 2016, medics arrived at 4633 Greene Street in the
       City and County of Philadelphia at approximately 10:30 AM to
       discover the naked, beaten body of Joyce Quaweay laying on the
       floor of the kitchen/dining room, unconscious. After numerous
       attempts to revive her over 20-30 minutes, medics pronounced
       her dead at 11:02 AM. Lt. Pendergast of the Philadelphia Fire
       Department asked Appellant if she had been using drugs, since it
       is not typical to see a 23-year-old woman unconscious and
       unresponsive. [Appellant] stated, “I’m not gonna lie, I was
       beating her and she went unconscious.” At that point, Lt.
       Pendergast excused himself to call the police while other medics
       worked on Quaweay.

       Dr. Albert Chu, the Deputy Chief Medical Examiner of the City of
       Philadelphia testified that he conducted a post mortem
       examination of Quaweay. Dr. Chu concluded to a reasonable
       degree of scientific certainty that the cause of Quaweay’s death


____________________________________________


(6) False Imprisonment (F2), 18 Pa.C.S.A. § 2903(a): 1-2 years;
(7) Corrupting the Morals of a Minor (M1), 18 Pa.C.S.A. § 6301(a)(1)(i): 2½-
5 years.

The court imposed the following terms of imprisonment at CP-51-CR-
0004368-2017 (victim A. A.-W.):

(1) Aggravated Assault (F1), 18 Pa.C.S.A. § 2702(a)(9): 10-20 years;
(2) Simple Assault (M2), 18 Pa.C.S.A. § 2701(a): merged with Aggravated
Assault;
(3) Conspiracy (F1), 18 Pa.C.S.A. § 903: 5-20 years;
(4) Possessing an Instrument of Crime (M1), 18 Pa.C.S.A. § 907(a): 2½-5
years;
(5) Unlawful Restraint (F2), 18 Pa.C.S.A. § 2902(b)(1): 3½-7 years;
(6) False Imprisonment (F2), 18 Pa.C.S.A. § 2903(b): no further penalty;
(7) Corrupting the Morals of a Minor (M1), 18 Pa.C.S.A. § 6301(a)(1)(i): 2½-
5 years;
(8) Recklessly Endangering Another Person (M2), 18 Pa.C.S.A. § 2705: no
further penalty;
(9) Endangering the Welfare of Children (F3) 18 Pa.C.S.A. § 4304(a)(1): 3½-
7 years.

                                           -2-
J-S35023-20


     was sudden cardiac death during physical assault and the manner
     of death was homicide.

     Dr. Chu took photographs during the post mortem examination.
     He provided pictures of the lower half of [Quaweay’s] body
     indicating bruising and scrapes up and down her legs from her
     ankles to her back. The bruises had a linear shape called “tram
     track contusions.” He explained these contusions are typically
     created by an impact with a cylindrical object such as a pool cue
     or a broomstick. He opined that a police baton is consistent with
     the type of object that could cause these types of injuries. He
     indicated that these types of injuries require a significant forceful
     impact from swinging the object at the body. Dr. Chu testified
     that there were at least 50 of these tram track contusions on
     Quaweay’s body.

     In addition to the more than 50 tram track contusions, Dr. Chu
     observed and testified to photos he took of Quaweay’s wrists,
     ankles and face. On her ankles and wrists, there were elongated
     abrasions on both wrists as well as her right ankle. Her face had
     an injury to her left eye and her chin. There was dried blood under
     nails and in her nostrils. Dr. Chu concluded that the injuries to
     her wrists and ankle are consistent with being caused by
     handcuffs.

     Ultimately, Dr. Chu concluded that Quaweay’s heart stopped its
     normal function and death resulted. In sudden cardiac arrest due
     to physical assault, such as a prolonged beating, body releases
     stress hormones that are normally beneficial to the body. These
     stress hormones cause the heart to beat faster and blood pressure
     to increase. When there is prolonged exposure to these high
     levels of hormones, the heart is at risk for sudden cardiac
     arrhythmia that can cause death and directly damage the heart
     causing death. Dr. Chu explained that his type of death would
     cause a person to have difficulty breathing, chest pain and loss of
     consciousness as their heart stopped beating. Dr. Chu ruled out
     all other potential causes of death.

     Eight-year-old A. A.-W. witnessed the beating and death of
     Quaweay on July 29, 2016. Appellant is the father of A. A.-W.’s
     younger sister, M.W. [A. A.-W.’s] mother, sister and she lived
     with him for many years. She knew co-defendant Marquis
     Robinson from Appellant and knew them to be friends. She also
     testified that [Appellant] and Quaweay lived with Robinson at the

                                     -3-
J-S35023-20


     house on Greene Street. Quaweay and [Appellant] had two
     children together, D.W. and L.W., ages 10 months and 2 years,
     respectively. They lived at the house too. Although A. A.-W. no
     longer lived with [Appellant], she and her sister spent nights at
     his and Quaweay’s house frequently because her mother worked
     overnight shifts. She spent the night on Greene Street on July 28,
     2016.

     On July 29, 2016, [Appellant] shook [A. A.-W.] awake in the very
     early morning hours and ordered her to make breakfast for M.W.,
     D.W. and L.W. She immediately heard Quaweay screaming. She
     went downstairs to the kitchen/dining area to prepare breakfast,
     and saw Quaweay in the kitchen area, naked on a weight bench,
     with her hands handcuffed to a chain and her feet zip-tied to the
     weight bench. A. A.-W. noticed that Quaweay’s waist was secured
     to the weight bench with a weight belt. Appellant and Robinson
     secured Quaweay’s waist to the weight bench to prevent her from
     moving her body. She proceeded to prepare cereal and milk for
     herself and the younger children. While preparing the breakfast,
     Appellant and Robinson were taking turns beating Quaweay with
     a police type baton on her back and thighs while she was tied
     down to the weight bench. Quaweay screamed out while being
     beaten by [Appellant]. A. A.-W. testified [Appellant] hit Quaweay
     with the baton more than twenty times. Robinson put down the
     police baton and Appellant picked it up. While [Appellant] yelled
     at Quaweay, Robinson used the baton to hit Quaweay. A. A.-W.
     described that Robinson also used both of his hands on the baton
     and raised it up over his head and swung down on Quaweay’s
     back, thighs and buttocks more than twenty times.

     A. A.-W. gave the breakfast to the smaller children. Robinson
     ordered her to sit in the kitchen and watch while the beatings and
     what followed took place. [Appellant] used scissors to cut off
     Quaweay’s hair and ordered that A. A.-W. put the hair in a plastic
     bag. Quaweay told Appellant and Robinson that she could not
     breathe. Her eyes were half way open. [Appellant] poured bottles
     of water on her face at least three times. She stopped breathing.
     They removed Quaweay from the weight bench and laid her on
     the floor. [Appellant] and Robinson performed CPR on her to no
     avail.

     A. A.-W. was not the only witness to this brutal assault. Her
     mother, Tyreesa Alsop, arrived to the house sometime after A. A.-
     W. made breakfast, around 9:00 AM. Alsop observed Quaweay

                                   -4-
J-S35023-20


      secured to the weight bench, with her hands and feet bound. She
      testified that Appellant and Robinson would occasionally reposition
      her body, and they used a heavy, long chain to secure her to the
      bench. The Commonwealth introduced the chain recovered at the
      scene by the Crime Scene Unit of the Police Department. Alsop
      recalls [Appellant] asking Quaweay, “Why are you going through
      this?” and Quaweay responded, “Because I don’t listen. I’m
      wicked.” Alsop was in the house for more than an hour when she
      heard Quaweay say she could not breathe. It was after that when
      [Appellant] told Alsop to call 911. Once she did that, Appellant
      left the house before police arrived.

      A. A.-W. witnessed these types of beatings on many occasions.
      She herself was also a victim of this abuse at the hands of
      Appellant and Robinson. When Appellant told her to “get on the
      bench,” she knew that meant, “I was going to get beat.” These
      beatings took place “many times.” One such incident happened
      because her younger sister put a tablet into A. A.-W.’s book bag.
      She was restrained face down on the weight bench with her hands
      handcuffed to the bench and her waist secured with the weight
      belt around the weight bench and her body. Appellant and
      Robinson each took turns beating her with a belt, more than 20
      times, each. One of these beatings left her with a permanent scar
      to her thigh. She was in pain; she testified, “It hurt.” A. A.-W.
      did not immediately report these beatings. Her sister, M.W.,
      reported to Tina Butler that she had been the victim of these
      assaults weeks after Appellant and Robinson killed Quaweay and
      the children were no longer living with their mother. M.W. told A.
      A.-W. to tell Butler what happened to them.

      By way of stipulation, the Commonwealth introduced evidence
      that Appellant’s weight at the time of his arrest was 200 pounds
      and 5’11”. Robinson was 225 pounds and his height was 5’9”.
      [Appellant] was a police officer at Temple University Police
      Department, and he stopped working there in 2012. Robinson
      was a Temple University Police Officer until the time of his arrest
      on the murder case.

Trial Court Opinion, 9/23/19, at 2-7 (citations omitted; minor stylistic

revisions).




                                     -5-
J-S35023-20


      Following a bench trial, the trial court found Appellant guilty of the

offenses listed above.     On July 20, 2018, the court imposed sentence.

Appellant filed timely post-sentence motions, which the court denied, and a

timely notice of appeal.   Both Appellant and the trial court complied with

Pa.R.A.P. 1925.

      Appellant raises two issues in this appeal:

      1. Was the evidence sufficient to sustain Appellant’s conviction for
      third-degree murder?

      2. Did the trial court abuse its discretion in sentencing Appellant
      to an aggregate of sixty and one-half to one hundred thirty-six
      years’ imprisonment?

Appellant’s Brief at 5.

      Appellant first contends that the evidence was insufficient to sustain his

conviction for third degree murder. In reviewing a challenge to the sufficiency

of the evidence, our standard of review is as follows:

      Because a determination of evidentiary sufficiency presents a
      question of law, our standard of review is de novo and our scope
      of review is plenary. In reviewing the sufficiency of the evidence,
      we must determine whether the evidence admitted at trial and all
      reasonable inferences drawn therefrom, viewed in the light most
      favorable to the Commonwealth as verdict winner, were sufficient
      to prove every element of the offense beyond a reasonable doubt.
      [T]he facts and circumstances established by the Commonwealth
      need not preclude every possibility of innocence. It is within the
      province of the fact-finder to determine the weight to be accorded
      to each witness’s testimony and to believe all, part, or none of the
      evidence. The Commonwealth may sustain its burden of proving
      every element of the crime by means of wholly circumstantial
      evidence. Moreover, as an appellate court, we may not re-weigh
      the evidence and substitute our judgment for that of the fact-
      finder.


                                     -6-
J-S35023-20


Commonwealth v. Palmer, 192 A.3d 85, 89 (Pa. Super. 2018).

       To sustain a conviction of third-degree murder, the Commonwealth

must    prove   that   the   defendant    killed   another   person   with   malice.

Commonwealth v. Knox, 219 A.3d 186, 195 (Pa. Super. 2019). Malice is

defined as “exhibiting an extreme indifference to human life.” Id. A fact-

finder may find malice not only in an intentional killing, “but also in an

unintentional homicide where the perpetrator consciously disregarded an

unjustified and extremely high risk that his actions might cause death or

serious bodily injury.” Id.

       In the present case, the trial court reasoned:

       In [Commonwealth v. Golphin, 161 A.3d 1009 (Pa. Super.
       2017)], [the] defendant punched and kicked a 4 year old child,
       causing a laceration to her liver. In that case, the Court held
       Golphin beat the victim on numerous occasions culminating in an
       episode causing her to bleed to death. “In doing so, [Appellant]
       displayed the requisite level of malice, that is wickedness of
       disposition, hardness of heart, recklessness of consequences, and
       a mind regardless of social duty.”

       In Commonwealth v. Bowden, 276 A.2d 530 (Pa. 1971), the
       defendant beat a child with a stick multiple times, over a period
       of time. There the court held that even though the appellant may
       not have had the intent to kill, “nevertheless, that he, an adult
       then thirty-five years of age, inflicted upon a six year old boy a
       cruel, wanton and ruthless beating with reckless disregard of the
       probability of great bodily harm. The evidence supports beyond a
       reasonable doubt a finding of malice.”

       The same is true in the instant case. When viewing all the
       evidence and the reasonable inferences drawn from the
       circumstances of the killing, malice is clearly established.
       Strapping [Quaweay’s] naked body to the weight bench with a belt
       around her waist and the bench, the use of chains, handcuffs, and
       zip ties, pouring water over her face and beating her with a police

                                         -7-
J-S35023-20


      baton causing more than 55 “tram track marks” all over her body
      shows a wickedness of disposition, a hardness of heart,
      recklessness of consequences and a mind regardless of social duty
      sufficient to establish the malice required for third degree murder.
      Golphin, 161 A.3d at 1018.

Trial Court Opinion, 9/23/19, at 9. Based on the trial court’s analysis, we

agree that the evidence was sufficient to sustain Appellant’s conviction for

third degree murder.

      Next, Appellant contends that the trial court abused its discretion by

imposing an excessive sentence without considering mitigating factors. We

disagree.

      Appellant must satisfy four factors in order for this Court to consider his

challenge to the discretionary aspects of his sentence. We must consider: (1)

whether he has filed a timely notice of appeal, see Pa.R.A.P. 902 and 903;

(2) whether he properly preserved the issue at sentencing or in a motion to

reconsider and modify sentence, see Pa.R.Crim.P. 720; (3) whether

Appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether he

presents a substantial question that his sentence is not appropriate under the

Sentencing Code, see 42 Pa.C.S.A. § 9781(b). Commonwealth v. Samuel,

102 A.3d 1001, 1006-07 (Pa. Super. 2014). Appellant satisfied the first three

factors by filing a timely notice of appeal, challenging the length of his

sentence in post-sentence motions and including a Pa.R.A.P. 2119(f)

statement in his brief explaining why this Court should address his sentencing

argument. With regard to the fourth factor, whether Appellant has raised a


                                      -8-
J-S35023-20


substantial question, although bald claims of an excessive sentence do not

raise a substantial question, Commonwealth v. Swope, 123 A.3d 333, 339

(Pa. Super. 2015), “an excessiveness claim in conjunction with an assertion

that the court did not adequately consider a mitigating factor may present a

substantial question.” Commonwealth v. Zeigler, 112 A.3d 656, 662 (Pa.

Super. 2015). Since Appellant claims both that his sentence is excessive and

that the court failed to consider mitigating factors, we will consider the merits

of his claim.

      The trial court explained that it had the benefit of a presentence

investigation report, and therefore it was presumed that the court took all

relevant mitigating factors into account. Trial Ct. Op. at 12. The court further

stated that it took into account all relevant factors, including mitigating factors

and Appellant’s rehabilitative needs, in fashioning his sentence.       Next, the

court noted that Appellant’s prior record score was zero. Id. at 13.

Nevertheless, the court concluded, several reasons warranted a sentence

outside the Sentencing Guidelines:

      Some of the reasons that the court went outside the guidelines
      are based upon factors such as the methodical, torturous, brutal
      methods Appellant and [Robinson] used to assault and kill
      Quaweay, beating her so badly it caused her to die. The brutality
      of this crime was made clear in the photographs of the victim’s
      body that were entered into evidence at the trial and subsequently
      at the sentencing hearing. Other factors that take this crime out
      of the guidelines include the fact that he and [Robinson] made a
      child participate in this horror by requiring A. A.-W. to sit in the
      same room and watch them commit these atrocities. They made
      her clean up the hair they had chopped off the dying victim’s head.
      They made the child watch as both Appellant and [Robinson] each

                                       -9-
J-S35023-20


     beat her more than 20 times with a police asp, swinging it with
     both hands over their heads and striking downward, while
     Quaweay was handcuffed, chained and belted to the bench. She
     was witness to the fact that Quaweay said she couldn’t breathe
     and she watched as the solution put forward by Appellant and
     [Robinson] was to throw water on her face multiple times. All of
     these actions, in addition to the acts mentioned in the Sentencing
     Hearing, firmly place this case well outside the guidelines.

     The same can be said for the actions taken by Appellant regarding
     A. A.-W.’s beatings. There was only one charge of aggravated
     assault, yet the victim testified to separate beatings she sustained
     at Appellant’s hands. Each beating took place in the same way,
     starting with “get on the weight bench,” which she knew meant
     she was about to get a beating. She testified this happened “many
     times,” but talked specifically about two times on the weight
     bench being hit with a police baton and a belt, and one time when
     Appellant smacked her across the face causing her nose to bleed
     and one time being hurt on her hand trying to protect her body
     from being hit with a belt. The heavy metal chains, metal
     handcuffs, zip ties and leather weight belt used to restrain the
     victim to prevent her from moving while being struck repeatedly
     with weapons exceeded the means necessary to accomplish any
     purported “punishment.” Because of these factors, in addition to
     the factors mentioned above and at the sentencing hearing, were
     the reasons the court went above the guidelines, even though
     Appellant’s prior record score was zero.

     The court gave appropriate consideration to Pennsylvania
     Sentencing Guidelines §303.11(a), Purpose of Sentencing.
     Section 303.11(a) states, “This is a sentencing system with a
     primary focus on retribution, but one which allows for the
     fulfillment of other sentencing purposes including rehabilitation,
     deterrence and incapacitation.” 204 Pa. Code § 303.11(a).

     In sentencing Appellant, the court took into consideration
     Appellant’s rehabilitative needs and concluded that Appellant was
     not amenable to rehabilitation.       The court concluded that
     Appellant was adequately educated, previously employed, not a
     user of drugs, and Appellant was a sworn law enforcement officer
     who should have appreciated the depravity of his conduct. In fact,
     he highlighted his 20 years of law enforcement experience in his
     allocution. He referred to the beating death of Quaweay as her
     “passing away,” clearly lacking an ability to take responsibility for

                                    - 10 -
J-S35023-20


     the more than 55 tram track bruises across the body of Quaweay.
     He indicated that despite how he treated Quaweay on July 29,
     2016, he “loved” her and “loved women.” His overall behavior
     and statements made during sentencing clearly show his lack of
     ability to appreciate the gravity of his actions that day and in
     previously beating women and girls. After considering all factors
     related to purposes of sentencing, including retribution, the court
     rejected rehabilitation as a goal of sentencing Appellant.

Trial Court Opinion, 9/23/19, at 13-15 (minor stylistic revisions). We fully

agree with the trial court’s reasoning that Appellant’s cruelty and depraved

acts toward Quaweay and A. A.-W. warrant a lengthy sentence.           Although

Appellant believes the court should have given more weight to mitigating

factors, this does not render his sentence excessive or unreasonable.

Commonwealth v. Macias, 968 A.2d 773, 778 (Pa. Super. 2009) (“The

sentencing court merely chose not to give the mitigating factors as much

weight as Appellant would have liked[.] We cannot re-weigh the sentencing

factors and impose our judgment in place of the sentencing court”).

Sentencing courts may not “intentional[ly] fail[]” to consider evidence at

sentencing of a defendant’s good behavior or potential for rehabilitation.

Commonwealth v. Losch, 535 A.2d 115, 121 (Pa. Super. 1987);

Commonwealth v. Clark, —A.3d—, 2020 WL 2442328, **4-5 (Pa. Super.

2019) (unpublished memorandum).       In this case, the court did not fail to

consider evidence of Appellant’s capacity for rehabilitation.      It “took into

consideration Appellant’s rehabilitative needs” but chose not to give this any

weight. Trial Court Opinion, 9/23/19, at 15.   No relief is due.

     Judgment of sentence affirmed.

                                    - 11 -
J-S35023-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/24/20




                          - 12 -